Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered August 24, 2006, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
Waiving indictment, defendant pleaded guilty to a superior court information charging her with criminal sale of a controlled substance in the fifth degree and waived her right to appeal. County Court thereafter sentenced defendant in accordance with the plea agreement as a second felony offender to IV2 years in prison and two years of postrelease supervision. Defendant appeals.
Appellate counsel for defendant seeks to be relieved of her assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Upon our review of counsel’s brief, defendant’s pro se letter and the record, we agree. Consequently, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Carpinello, Rose and Malone Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.